
	

114 S34 IS: Defend Israel by Defunding Palestinian Foreign Aid Act of 2015
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 34
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2015
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To prohibit assistance to the Palestinian Authority until it withdraws its
			 request to join the International Criminal Court. 
	
	1.Short titleThis Act may be cited as the Defend Israel by Defunding Palestinian Foreign Aid Act of 2015.2.FindingsCongress makes the following findings:(1)On December 31, 2014, Mahmoud Abbas, the President of the Palestinian Authority, signed several
			 international conventions in an attempt to join the International Criminal
			 Court.(2)The Palestinian Authority has indicated that it will seek to use the International Criminal Court
			 as a means to pursue charges against Israel.(3)The Palestinian Authority remains engaged in a unity government with Hamas, a terrorist
			 organization responsible for countless deaths and whose charter declares
			 that there is no solution to the Palestinian question except by Jihad.(4)The United States provides more than $400,000,000 in assistance to the Palestinian Authority each
			 year.(5)Section 7041(i)(2) of the  Department of State, Foreign Operations, and Related Programs
			 Appropriations Act, 2015 (division J of Public Law 133–235) includes
			 limitations on assistance to the Palestinian Authority if it seeks to join
			 the International Criminal Court.(6)The United States Government must make immediately clear to the Palestinian Authority that its
			 attempts to join the International Criminal Court will carry serious
			 consequences.3.Prohibition on fundingNotwithstanding any other provision of law, no amounts may be obligated or expended to provide
			 any assistance, loan guarantee, or debt relief to
			 the Palestinian Authority, or any affiliated governing entity, until the
			 Palestinian Authority withdraws its
			 request to join the International Criminal Court.
